DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30, 32-48, and 50 are pending in this application. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/21 was filed after the mailing date of the Non-Final Rejection on 7/29/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 10/27/21 have been fully considered but they are not persuasive. More specifically, regarding outstanding 112b rejection, Applicant argues that identified features of “means for” are supported by originally filed application (pages 10-11).   It appears that the outstanding 112b rejection was misunderstood. 
Outstanding 35 U.S.C. §112b rejection is directed toward ambiguity of claims 13 and 37, and not towards “means” language. 
For instance, claim 13 is directed to “An apparatus” (see preamble).  However, in the body of the claim, “means for receiving”, “means for determining”, “means for transmitting” are all performed by the RAN device
Regarding Applicant’s arguments on outstanding 103 rejection, Applicant’s arguments have been fully considered, but they are not persuasive.  More specifically, Applicant argues that the combined teachings of Sachs, Lee, and Li does not teach “determining, by the RAN device prior to establishing the new flow session between the edger server and the UE, time offset information for transmissions of the traffic flow… facilitate non-overlapping packet arrival within a RAN” because 1) Sachs “merely describes configuring time windows and periodicities for a base station for a timely transmission of TSN stream packets” (see page 12); 2) Lee does not teach time offset (see pages 12-13); and 3) Li does not disclose or suggest ‘time offset information’ and disagrees with the proposed motivation to combine Li with Sachs and Lee (pages 13-16).  Examiner respectfully disagrees with the Applicant. 
First, regarding the Applicant’s argument that Sachs et al. does not teach “determining, by the RAN device prior to establishing the new flow session between the edger server and the UE, time offset information for transmissions of the traffic flow… facilitate non-overlapping packet arrival within a RAN”, Examiner disagrees with the Applicant. 
Claim 1 recites, “time offset information for transmission of the traffic flow” and that the “time offset information establishes transmission offset timing for packet transport times in the traffic flow from the edge server to the UE via the RAN device”.  Because the “time offset information” is not explicitly defined in claim other than “transmissions offset timing for the packet transport times in the traffic flow”, with broadest reasonable interpretation, the indication of time windows of Sachs et al. teaches just that.  In particular, Sachs et al. teaches that keeping specific time windows for ingress and egress TSN traffic at UE so that the data transfer happens within a specific time budget (par [0773]).  The time window is not just a routine time window, but a flow specific to reflect the QoS of each flow, i.e., for each QoS flow, a certain QoS requirement can be indicated to the gNB, e.g., an indicator of a time-window during which a packet of the QoS flow should be guaranteed to be transmitted (par [1255]).  time offset information for the packet transport times in the traffic flow” recited in claims in the form of an indicator of a time window. 
Although Sachs et al. teaches the traffic flow between a centralized user configuration (CUC) entity/UE and UE (FIG. 114), the CUC can be interpreted as the edge server.  However, to show that the communication between UE and the edge server also factors the QoS requirement, Sachs et al. is combined with Li et al. in the Office Action.  Li et al. teaches that the traffic flow is between the application servers and terminal (FIG. 1).  In the previous action, Li et al. was not used to teach “time offset information” as Applicant appears to argue, as the Office Action did not concede that Sachs et al. fails to teach, “time offset information” (see pages 5-6 of Action). 
Therefore, the combined teachings of Sachs et al., Lee et al., and Li et al. teach “determining, by the RAN device prior to establishing the new flow session between the edger server and the UE, time offset information for transmissions of the traffic flow… facilitate non-overlapping packet arrival within a RAN” recited in claims.  

Secondly, Applicant argues that there is no motivation to combine Li et al. with other references since “Office has failed to show, and there is no indication that, the system of Sachs does not ensure service level agreement of an application or suffers from poor communication quality” by citing Ex parte Rinkevich (see page 16).  Examiner notes that the cited decision is not a precedential decision, thus the argument is not persuasive. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-24 and 37-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
More specifically, Claim 13 is directed to “An apparatus configured…”, which indicates that the body of claim recites the components of the apparatus.  The body of the claim recites, “means for receiving by a radio access network (RAN) device…”, “means for determining, by the RAN device prior to establishing…”, “means for transmitting, by the RAN device to the edge server…”.  It is not clear how these functions are performed by RAN device when these functions need to be performed by “an apparatus”.  
Similar issue is noted in claim 37.  
Claims 14-24 and 38-48 are rejected for their dependencies to rejected claims 13 and 37.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10, 13-22, 25-30, 32-34, 37-46, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Sachs et al. (U.S. Patent Application Publication No. 2020/0259896), Lee et al. (U.S. Patent Application Publication No. 2012/0327925), and further in view of Li (U.S. Patent Application Publication No. 2020/0366567).

Regarding Claim 1, Sachs et al. teaches A method for wireless communication, comprising: receiving, by a radio access network (RAN) device, an indication of a traffic flow for a new flow session between an edge server and a user equipment (UE) via the RAN device (Sachs et al. teaches that a network node receives, from the external network, a transmission schedule associated with a time-sensitive data stream (par [1265]); network node send to the RAN, a request to allocate radio resource for communication of the data stream between the RAN and a UE, wherein the request further comprises information related to the transmission schedule that includes identifiers of one or more QoS flows associated with the data stream, and a QoS requirement associated with each of the QoS flow (par [1254][1257][1266]); FIGS. 114, 117, 118); wireless device establishes at least one TSN stream with an external data network through the radio base station of the RAN (par [0012])); determining, by the RAN device prior to establishing the new flow session between the edge server and the UE, time offset information for transmissions of the traffic flow (Sachs et al. teaches that the network node receives from the RAN a response indicating whether radio resources can be allocated to meet the transmission schedule and that the response comprises an indication of one or more further time windows during which radio resources can be allocated (par [1267]); when declining the request, the gNB can indicate an alternate time window (e.g., by an offset to the requested time window) during which the gNB could accept a corresponding request (par [1257]), indicating that the time offset information is determined by the gNB; time window indicates time in which data stream is required to be transmitted (par [1272])), wherein the time offset information establishes transmissions offset timing for packet transport times in the traffic flow from the edge server to the UE via the RAN device to facilitate non-overlapping packet arrival within a RAN (Sachs et al. teaches that a time window information per QoS flow of the UE, multiple traffic classes of a TSN stream or multiple TSN streams can be independently served (par [1256]); time-window indicates a time in which a packet of the QoS flow is guaranteed to be transmitted (par [1255])); and transmitting, by the RAN device to the edge server, the time offset information in response to the indication (Sachs et al. teaches that the network node receives from the RAN a response indicating whether radio resources can be allocated to meet the transmission schedule and that the response comprises an indication of one or more further time windows during which radio resources can be allocated (par [1267]); when declining the request, the gNB can indicate an alternate time window (e.g., by an offset to the requested time window) during which the gNB could accept a corresponding request (par [1257]); the network node sends an indication of whether the transmission schedule can be met to the external network (par [1268]; FIG. 117)).  
	Although teachings that the time window indicates time in which data stream can be independently served as noted above, Sachs et al. does not explicitly teach wherein the time offset information establishes transmissions offset timing for packet transport times in the traffic flow from the edge server to the UE via the RAN device to facilitate non-overlapping packet arrival within a RAN.  Lee et al. teaches such a limitation. 
	Lee et al. is directed to method and system for efficiently scheduling short range wireless data transmissions.  More specifically, Lee et al. teaches that allocating all pseudo static service periods starting from the end of each of the respective beacon intervals allows each pseudo-static service period to be allocated from the required same time offset from one beacon interval to the next (par [0026]; FIG. 4).  Further, by allocating these service periods using time offset, non-overlapping packet arrival is enabled as data of each traffic stream is transferred in service periods (par [0004]; FIG. 4). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sachs et al. so that the time offset information establishes transmission offset timing for packet transport times in the traffic flow to facilitate non-overlapping packet arrival, as taught by Lee et al.  The modification would have allowed the system to enable allocation of data from one interval to another, while eliminating short unusable sections of data transfer time (see Lee et al., par [0026]). 
	Although teaching the data session between the external network and the UE, the references do not explicitly teach receiving, by a radio access network (RAN) device, an indication of a traffic flow for a new flow session between an edge server and a user equipment (UE) via the RAN device; determining, by the RAN device prior to establishing the new flow session between the edge server and the UE, time offset information for transmissions of the traffic flow, wherein the time offset information establishes transmissions offset timing for packet transport times in the traffic flow from the edge server to the UE via the RAN device to facilitate non-overlapping packet arrival within a RAN; and transmitting, by the RAN device to the edge server, the time offset information in response to the indication.  Li teaches such a limitation. 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sachs et al. and Lee et al. so that external network includes a server, as taught by Li.  The modification would have allowed the system to ensure a service level agreement of an application, and improve communication quality (see Li, par [0006]). 

Regarding Claim 2, the combined teachings of Sachs et al., Lee et al., and Li teach The method of claim 1, and further, the references teach wherein a time offset is based on a common clock shared between nodes communicating the traffic flow (Sachs et al. teaches that the time window can be indicated by providing an absolute time reference for the time window start together with a length of the window (par [1255]); the absolute time reference can be indicated as an offset to a universal time coordinate such as provided by a global navigation satellite system (par [1255])), and wherein the time offset information comprises a time offset value relative to the common clock for scheduling traffic transmission of the traffic flow (Sachs et al. teaches that the absolute time reference can be indicated as an offset to a certain absolute reference time such as a universal time coordinate as provided by a global navigation satellite (par [1255])).  

Regarding Claim 3, the combined teachings of Sachs et al., Lee et al., and Li teach The method of claim 2, and further, the references teach wherein the determining time offset information determines the time offset value of the time offset information for the traffic flow prior to establishing the new flow session (Sachs et al. teaches that the network node receives from the RAN a response indicating .  

Regarding Claim 4, the combined teachings of Sachs et al., Lee et al., and Li teach The method of claim 1, and further, the references teach wherein the determining time offset information determines a plurality of time offset values for scheduling traffic transmission of the traffic flow (Sachs et al. teaches that AMF translates the requested TSN stream requirements to QoS requirements (par [1254]); for each QoS flow, a certain QoS requirement can be indicated to the gNB (par [1255]); gNB declines the requested transmission schedule but offers an alternative time window that it can accept (par [1262]); each QoS requirement can comprise one or more time windows during which the data stream is required to be transmitted (par [1266]); response further comprises an indication of one or more further time windows during which radio resources can be allocated (par [1267]), indicating plurality of time offset values is determined), and wherein the transmitting the time offset information transmits the plurality of time offset values to an application entity in the wireless communication system (Sachs et al. teach that the network node can receive, from the RAN, a response further comprises an indication of one or more further time windows during which radio resources can be allocated (par [1267]; FIG. 117); the network node can send, to the external network, an indication of whether the transmission schedule can be met (par [1268]); after receiving the response from the gNB, the 5GC function translates this response and provides a response to the TSN CNC (par [1258]); application function in the 5GS is used as an interface towards the CNC in the TSB network (par [0769][0774]; FIG. 33)).  

Regarding Claim 5, the combined teachings of Sachs et al., Lee et al., and Li teach The method of claim 1, and further, the references teach wherein transmitting the time offset information further comprises: signaling the time offset information to at least one application entity in the wireless communication system (Sachs et al. teaches that the network node can send, to the external network, an indication of whether the transmission schedule can be met (par [1268]); after receiving the response from the gNB, the 5GC function then translates this response to a traffic flow/TSN stream level of granularity, and provides a response to the TSN CNC (par [1258]); that an application function (AF) accept a time schedule from the CNC and translate it into meaningful parameters for the 5GS to support the time gated queuing happening in the external TSN network (par [0774]; FIG. 43); the Application function in the 5GS is used as an interface towards the CNC in the TSN network (par [0769]; FIGS. 33, 43)).  

Regarding Claim 6, the combined teachings of Sachs et al., Lee et al., and Li teach The method of claim 5, and further, the references teach wherein the at least one application entity includes an Application Function (AF) on the edge server (Sachs et al. teaches that the application entity includes the AF (par [0774][1258]; FIG. 43); network node is referred to as a server (par [1879]); Li teaches that AF entity is deployed in the application server (par [0072]; FIG. 1)).   The motivation to combine these references is the same as that of claim 1. 
	 
Regarding Claim 7, the combined teachings of Sachs et al., Lee et al., and Li teach The method of claim 6, and further, the references teach wherein the time offset information comprises a time offset for scheduling traffic originating from or destined to the edge server (Sachs et al. teaches that a network node receives, from the external network, a transmission schedule associated with a time-sensitive data stream (par [1265]); the network node can send, to the external network, an indication of whether the .  

Regarding Claim 8, the combined teachings of Sachs et al., Lee et al., and Li teach The method of claim 6, and further, the references teach further comprising: transmitting the time offset information between the RAN and the AF in new fields of existing messages, new messages, or in reinterpreted fields of existing messages (Sachs et al. teaches that the network node receives from the RAN a response indicating whether radio resources can be allocated to meet the transmission schedule and that the response comprises an indication of one or more further time windows during which radio resources can be allocated (par [1267]); when declining the request, the gNB can indicate an alternate time window (e.g., by an offset to the requested time window) during which the gNB could accept a corresponding request (par [1257]); the network node can send, to the external network, an indication of whether the transmission schedule can be met (par [1268]); after receiving the response from the gNB, the 5GC function translates this response and provides a response to the TSN CNC (par [1258]); application function in the 5GS is used as an interface towards the CNC in the TSB network (par [0769][0774]; FIG. 33), such information transmitted in messages), wherein the time offset information is transmitted between the AF and a Policy Control Function (PCF), a Session Management Function (SMF) and the PCF, an Access and Mobility Management Function (AMF) and the SMF, or the RAN and the AMF (Sachs et al. teaches that the AMF sends an indication and/or request the gNB to confirm that the QoS, time window, and/or periodicity requirements can be met (par [1257][1267])).  

Regarding Claim 9, the combined teachings of Sachs et al., Lee et al., and Li teach The method of claim 8, and further, the references teach further comprising: transmitting the time offset information in a notification message on a 3GPP interface between the AF and the PCF (Sachs et al. teaches that the .  

Regarding Claim 10, the combined teachings of Sachs et al., Lee et al., and Li teach The method of claim 8, and further, the references teach further comprising: transmitting the time offset information in a notification message on a 3GPP interface between the RAN and the AMF (Sachs et al. teaches that after making determination whether it can serve this additional QoS flow with the indicated time-window requirement, the gNB responds to the AMF by accepting the request or declining the request (par [1257]); when declining the request, the gNB indicates an alternative time window (par [1257])).  

Regarding Claim 13, Sachs et al. teaches An apparatus configured for wireless communication, comprising: means for receiving, by a radio access network (RAN) device, an indication of a new flow session for a traffic flow between an edge server and a user equipment (UE) via the RAN device (Sachs et al. teaches that a network node receives, from the external network, a transmission schedule associated with a time-sensitive data stream (par [1265]); network node send to the RAN, a request to allocate radio resource for communication of the data stream between the RAN and a UE, wherein the request further comprises information related to the transmission schedule that includes identifiers of one or more QoS flows associated with the data stream, and a QoS requirement associated with each of the QoS flow (par [1254][1257][1266]); FIGS. 114, 117, 118); wireless device establishes at least one TSN stream with an external data network through the radio base station of the RAN (par [0012])); means for determining, by the RAN device prior to establishing the new flow session between the edge server and the UE, time offset information for transmissions of the traffic flow (Sachs et al. teaches that the network node receives from the RAN a response indicating whether radio resources can be allocated to meet the transmission schedule and that the response comprises an indication of one or more further , wherein the time offset information establishes transmissions offsets timing for packet transport times in the traffic flow from the edge server to the UE via the RAN device to facilitate non-overlapping packet arrival within a RAN (Sachs et al. teaches that a time window information per QoS flow of the UE, multiple traffic classes of a TSN stream or multiple TSN streams can be independently served (par [1256]); time-window indicates a time in which a packet of the QoS flow is guaranteed to be transmitted (par [1255])); and means for transmitting, by the RAN device to the edge server, the time offset information in response to the indication (Sachs et al. teaches that the network node receives from the RAN a response indicating whether radio resources can be allocated to meet the transmission schedule and that the response comprises an indication of one or more further time windows during which radio resources can be allocated (par [1267]); when declining the request, the gNB can indicate an alternate time window (e.g., by an offset to the requested time window) during which the gNB could accept a corresponding request (par [1257]); the network node sends an indication of whether the transmission schedule can be met to the external network (par [1268]; FIG. 117)).  
	Although teachings that the time window indicates time in which data stream can be independently served as noted above, Sachs et al. does not explicitly teach wherein the time offset information establishes transmissions offsets timing for packet transport times in the traffic flow from the edge server to the UE via the RAN device to facilitate non-overlapping packet arrival within a RAN.  Lee et al. teaches such a limitation. 
	Lee et al. is directed to method and system for efficiently scheduling short range wireless data transmissions.  More specifically, Lee et al. teaches that allocating all pseudo static service periods 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Sachs et al. so that the time offset information establishes transmission offset timing for packet transport times in the traffic flow to facilitate non-overlapping packet arrival, as taught by Lee et al.  The modification would have allowed the system to enable allocation of data from one interval to another, while eliminating short unusable sections of data transfer time (see Lee et al., par [0026]). 
Although teaching the data session between the external network and the UE, the references do not explicitly teach receiving, by a radio access network (RAN) device, an indication of a new flow session for a traffic flow between an edge server and a user equipment (UE) via the RAN device; means for determining, by the RAN device prior to establishing the new flow session between the edge server and the UE, time offset information for transmissions of the traffic flow, wherein the time offset information establishes transmissions offsets timing for packet transport times in the traffic flow from the edge server to the UE via the RAN device to facilitate non-overlapping packet arrival within a RAN; and means for transmitting, by the RAN device to the edge server, the time offset information in response to the indication.  Li teaches such a limitation. 
	Li is directed to method, device and system for ensuring service level agreement of application.  More specifically, Li teaches a network that includes a terminal and a data network including various application servers that provide servers (par [0070][0072]).  The data flows between the terminal and the server of data network via access network device (FIG. 1). 
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Sachs et al. and Lee et al. so that external network includes a server, as taught by Li.  The modification would have allowed the system to ensure a service level agreement of an application, and improve communication quality (see Li, par [0006]). 

Regarding Claims 14-17, 25-29, and 37-41, Claims 14-17, 25-29, and 37-41 are directed to apparatus/computer medium claims and they do not teach or further define over the limitations recited in claims 2-5 and 13.   Therefore, claims 14-17, 25-29, and 37-41 are also rejected for similar reasons set forth in claims 2-5 and 13.

Regarding Claims 18-22, 30, 32-34, and 42-46, Claims 18-22, 30, 32-34, and 42-46 are directed to apparatus/computer medium claims and they do not teach or further define over the limitations recited in claims 6-10.   Therefore, claims 18-22, 30, 32-34, and 42-46 are also rejected for similar reasons set forth in claims 6-10.

Regarding Claim 50, the combined teachings of Sachs et al., Lee et al., and Li teach The method of claim 1, and further, the references teach wherein the indication of the traffic was provided to the RAN device by an entity other than the edge server, the UE, and the RAN device (Sachs et al. teaches that a network node that receives a transmission schedule associated with a time-sensitive data stream from the external network sends, to the RAN, a request to allocate radio resources for communication of the data stream between the RAN and UE (par [1265][1266]; FIG. 117); the request comprises information related to the transmission schedule (par [1266]; FIG. 117)). 

Claims 11-12, 23-24, 35-36, and 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Sachs et al. (U.S. Patent Application Publication No. 2020/0259896), Lee et al. (U.S. Patent Application Publication No. 2012/0327925), Li (U.S. Patent Application Publication No. 2020/0366567), and further in view of “3rd Generation Partnership Project: Technical Specification Group Service and System Aspects; 5G enhanced mobile broadband; Media distribution (Release 16)”, 3GPP standard; Technical Specification; 3GPP TR 26.891, 3rd Generation Partnership Project (3GPP), Mobile Competence Centre; 650, Route Des Lucioles, F-06921 Sophia-Antipolis Cedex, France, Vol. SA WG4, No. V16.0.0, 21December 2018, pp. 1-43, XP051591472 (hereinafter referred to as 3GPP).

Regarding Claim 11, the combined teachings of Sachs et al., Lee et al., and Li teach The method of claim 5, however, the references do not explicitly teach wherein the at least one application entity includes an application on the UE.  3GPP teaches such a limitation. 
	More specifically, 3GPP teaches that application from the UE side interacts with application to network interaction for policy activation (ANIF) to activate or deactivate a policy for a certain traffic flow, and that ANIF includes an Application Function (AF), which allows the ANIF to interact with PCF (Section 6.4.2, page 30). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sachs et al., Lee et al., and Li so that at least one application entity includes an application on a user device, as taught by 3GPP.  The modification would have allowed the system to allow UE to interact with ANIF to activate or deactivate a policy for a certain traffic flow (see 3GPP, Section 6.4.2, page 30). 

Regarding Claim 12, the combined teachings of Sachs et al., Lee et al., Li, and 3GPP teach The method of claim 11, and further, the references teach further comprising: transmitting the time offset information to the application on the UE via an operating system on the UE (Sachs et al. teaches that response from the core network indicates that radio resources cannot be allocated to meet the transmission schedule of the data stream and further comprises an indication of one or more further time windows during which radio resources can be allocated (par [1279]; Step 1430 of FIG. 119); 3GPP teaches that when receiving from the 5GC that it is able to trigger a specific application, the UE shall pass it to the identified application in the UE (section 6.5.2., page 34)).   The motivation to combine the references is the same as that of claim 11. 

Regarding Claims 23-24, 35-36, and 47-48, Claims 23-24, 35-36, and 47-48 are directed to apparatus/computer medium claims and they do not teach or further define over the limitations recited in claims 11-12.   Therefore, claims 23-24, 35-36, and 47-48 are also rejected for similar reasons set forth in claims 11-12.

	
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414